Appeal from a judgment of the Supreme Court (Stein, J.), entered December 19, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
In 1995, petitioner was convicted of manslaughter in the first degree and attempted murder in the second degree and was sentenced, respectively, to concurrent prison terms of 8V3 to 25 years and Pk to 22V2 years. In September 2006, he made his sixth appearance before the Board of Parole seeking parole release. At the conclusion of the hearing, the Board denied his request and ordered him held for an additional 24 months. Petitioner filed an administrative appeal and then commenced this CPLR article 78 proceeding challenging the denial of his request for parole. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
Since the commencement of the instant proceeding, petitioner has reappeared before the Board and his request for release on parole was once again denied. In view of this, the appeal is moot and must be dismissed (see Matter of Rivers v New York State Bd. of Parole, 34 AD3d 954 [2006]; Matter of Blasich v Dennison, 29 AD3d 1189, 1190 [2006]). Contrary to petitioner’s claim, we do not find that the matter at hand presents an exception to the mootness doctrine (see Matter of Malangone v Dennison, 46 AD3d 1155 [2007]; Matter of La Salle v New York State Div. of Parole, 30 AD3d 639, 640 [2006]).
*1082Cardona, EJ., Mercure, Carpinello, Rose and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.